Citation Nr: 0601242	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1964 and from January 1966 to July 1968.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2003 decision of the St. Petersburg Department of 
Veterans Affairs (VA) Regional Office (RO).  

Regarding the claim for an increased rating for tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), that reversed a decision of the 
Board which concluded that under prior regulation no more 
than a single 10 percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  VA 
disagreed with the Court's decision in Smith, and is seeking 
to have the decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus related claims affected by 
Smith.  The specific claims affected by the stay include:  
(1) all claims in which (as here) a claim for compensation 
for tinnitus was filed prior to June 13, 2003, and a rating 
for tinnitus in excess of 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the tinnitus was not "persistent" for purposes of 38 C.F.R. 
§ 4.87, Code 6260.  Once a final decision is reached on 
appeal in the Smith case, the adjudication of tinnitus cases 
that have been stayed will resume.  For the foregoing 
reasons, the veteran's pending appeal for a higher rating for 
tinnitus is stayed, and the matter will not be further 
addressed below.  


FINDING OF FACT

The veteran has level III hearing in the right ear and level 
III hearing in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code (Code) 6100, 
Tables VI and VII (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA's notice requirements are met.  The 
veteran was provided VCAA notice in December 2002 
correspondence from the RO, in a December 2003 statement of 
the case (SOC), and in additional correspondence from the RO 
in March 2005.  He was notified (in the January 2003 decision 
now on appeal, in the SOC, and in the December 2002 and March 
2005 correspondence) of everything required.  Specifically, 
the December 2002 and March 2005 correspondence, and the SOC, 
informed the veteran of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claim.  The veteran has had ample 
opportunity to respond and supplement the record subsequent 
to the notice, and has had ample opportunity to participate 
in the adjudicatory process.  

Regarding content of notice, the January 2003 decision and 
the December 2003 SOC informed the veteran of what the 
evidence showed and why the claim was denied.  He was advised 
by the December 2002 and March 2005 correspondence, and the 
SOC, that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The correspondence and the SOC informed the veteran 
of what information or evidence VA needed from him, and 
advised him of what the evidence must show to establish 
entitlement to the benefit sought.  The RO asked him to 
submit, or provide releases for VA to obtain, any pertinent 
records.  He was expressly asked to "tell [VA] about any 
additional information or evidence that you want us to try to 
get for you," (see December 13, 2002 letter), to let VA know 
"[i]f there is any other evidence or information that you 
think will support your claim," and to send to VA any 
evidence in his possession that pertains to his claim.  (See 
March 14, 2005 letter).  Everything submitted to date has 
been accepted for the record and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  A 
Decision Review Officer reviewed the claim de novo (see 
December 2003 SOC).  Evidentiary development is complete to 
the extent possible; VA's duties to notify and assist are 
met.  It is not prejudicial to the veteran for the Board to 
proceed with appellate review.  Mayfield, supra; Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

On VA audiological evaluation in January 2003, the veteran 
reported that during service he was exposed to acoustic 
trauma from gunfire, tank, and aircraft noise.  Audiometric 
studies showed that puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
55
60
LEFT
30
35
45
55

The average puretone thresholds for the 1000, 2000, 3000, and 
4000 Hertz frequencies were 46 decibels in the right ear and 
41 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear and 
80 percent in the left ear.  The diagnosis was hearing loss 
with tinnitus.  The examiner noted that the veteran was a 
good candidate for bilateral hearing aids.  

At the December 2005 hearing, the veteran reported that his 
hearing loss requires him to listen very closely when people 
speak to him, and he has great difficulty hearing others if 
they speak softly.  He has to significantly increase the 
volume when he watches television.  He reported that he had 
not seen an audiologist or physician concerning his hearing 
loss since the January 2003 VA examination.  When asked if 
his hearing loss has worsened since the January 2003 
examination, the veteran stated only that his hearing 
"hasn't got [sic] any better."  

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. 
§ 4.85.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  Id.

Rating hearing loss disability requires a mechanical 
application of audiometry findings to the schedular criteria, 
which here results in a noncompensable rating.  See 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  When findings 
on the January 2003 audiometric study are compared to Table 
VI of the rating schedule, the results are that the veteran 
has level III hearing in the right ear and level III hearing 
in the left ear.  Under 38 C.F.R. § 4.85, Table VII, Code 
6100, such levels of hearing acuity warrant a noncompensable 
rating.  There is an alternative method for rating hearing 
loss disability which can be used if the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or 
higher, or if the puretone threshold at 1000 Hertz is 30 or 
less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 
(2005).  This provision does not apply in this case because 
the veteran's hearing loss in either ear is not at 55 
decibels or higher at each of the frequencies, nor is it 30 
or less at 1000 Hertz and 70 or more at 2000 Hertz.  Id.  
Consequently, the schedular criteria do not allow for a 
compensable rating in this case.  The matter of an 
extraschedular rating under 38 C.F.R. § 3.321 has not been 
raised specifically.  The Board's review of the evidence did 
not disclose any evidence of factors such as frequent 
hospitalizations or marked interference of employment due to 
the hearing loss disability so as to lead to a conclusion 
that the matter of an extraschedular rating is raised by the 
record or that the regular rating criteria do not suffice.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the claim for 
a higher rating for bilateral hearing loss, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for bilateral hearing loss is denied.  




	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


